Name: Council Regulation (EEC) No 2392/89 of 24 July 1989 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  consumption;  beverages and sugar
 Date Published: nan

 Avis juridique important|31989R2392Council Regulation (EEC) No 2392/89 of 24 July 1989 laying down general rules for the description and presentation of wines and grape musts Official Journal L 232 , 09/08/1989 P. 0013 - 0039 Finnish special edition: Chapter 3 Volume 30 P. 0063 Swedish special edition: Chapter 3 Volume 30 P. 0063 COUNCIL REGULATION (EEC) No 2392/89 of 24 July 1989 laying down general rules for the description and presentation of wines and grape musts THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Articles 72 (1) and 79 (2) thereof, Having regard to the proposal from the Commission (3), Whereas Council Regulation (EEC) No 355/79 of 5 February 1979 laying down general rules for the description and presentation of wines and grape musts (4), as last amended by Regulation (EEC) No 1237/89 (5), has been substantially amended on several occasions; whereas, therefore, the provisions in question should, in the interest of clarity be consolidated; Whereas Article 72 of Regulation (EEC) No 822/87 lays down certain rules governing the description of certain wines in particular cases and provides for the adoption of general rules on the description and presentation of certain wine products; Whereas the purpose of any description and presentation should be to supply potential buyers and public bodies responsible for organizing and supervising the marketing of the products concerned with information which is sufficiently clear and accurate to enable them to form an opinion of the products; Whereas it is important to harmonize as far as possible the various Community provisions on the description and presentation of foodstuffs and particularly those on the wine sector; Whereas the Community rules on the description and presentation of wines and grape musts are to a large extent based on the national rules formerly applied by the Member States; whereas the national rules in question were based on widely differing approaches; whereas some Member States gave priority to accurate consumer information and to the freedom of action of the trade, while others endeavoured to combine these aspects with the need to protect producers on their territory against distortions of competition; whereas, with the aim of reconciling these different approaches as far as possible and of avoiding too divergent interpretations, it was deemed appropriate to lay down fairly comprehensive rules on description; whereas, to ensure that these rules are effective, it should also be laid down as a principle that only the details specified in the rules in question or in the relevant implementing rules are permitted for the description of wines and grape musts; Whereas, in the case of the description, a distinction should be made between mandatory information necessary to identify the product and optional information designed mainly to indicate the special properties of the product or to characterize it; whereas, in view of the importance and scope of the problem, steps should be taken to ensure that the information provided is as complete as possible and that it takes account of the customs and traditional practices in the Member States and in third countries and complies with Community law; Whereas, in view of the nature of production conditions in the different wine-growing areas and of traditional practices in some Member States, provision should be made to enable the Member States, in respect of the products obtained on their territory, either to make mandatory some information which is optional under Community provisions, to prohibit it or to limit its use; whereas it must also be specified that, in order to ensure the free movement of goods, each Member State must permit the description of products originating in other Member States and put on the market on its territory if it is in accordance with Community provisions and permitted in the producer Member State pursuant to this Regulation; Whereas, with a view to standardizing the description and presentation of Community wines and grape musts intended for export to third countries, provision should be made for the possibility of laying down supplementary or exceptional rules in respect of these products insofar as the legislation of the third countries concerned makes this necessary; Whereas it is important to specify the cases in which indication of the bottler and of the consignor on the label is required by means of a code, in order to avoid confusion in the consumer's mind as to the real origin of the wine; whereas it is furthermore appropriate to regulate the cases in which, in order to facilitate commercial transactions, codes may be used on a voluntary basis to indicate information on bottling and on the consignor; Whereas Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (6), as last amended by Directive 89/395/EEC (7), provides for the introduction of the principle of the compulsory indication of the actual alcoholic strength of all alcoholic beverages; whereas information on the alcoholic strength of wines and grape musts, particularly on the actual alcoholic strength, appears necessary in order to describe on the labelling the nature of the product and thus to facilitate consumer choice; whereas provision should therefore be made that a compulsory indication of the actual alcoholic strength be given for the products in question; Whereas it is important that the description of wines and grape musts may be made in each of the official Community languages so as to ensure compliance with the principle of the free movement of goods over all its territory; whereas it is, however, necessary that the required information be provided in such a manner that the end user can understand it even if it appears on the label in a language other than the official language of his country; whereas the names of geographical units should be indicated solely in the official language of the Member State where the production of the wine or of the grape must has taken place, so that the product thus described is put on the market under its traditional name; whereas, taking into account the particular difficulties of understanding information in Greek which stem from the fact that it is not written in the Roman alphabet, authorization shall be given for such information to be repeated in one or more other official Community languages; Whereas natural conditions at the place where the vineyard which supplied the grapes used as a raw material in their manufacture is situated are a factor determining the quality of wine and must; whereas the variety of vine from which the grapes used were obtained and the weather conditions during the year in which the grapes were harvested are also factors which determine the quality of a wine or must; whereas the name of the place where the vineyard is situated or the name of the geographical unit in which that place is located, together with the name of the vine variety or the year in which the grapes were harvested, constitute information which is particularly valuable to the purchaser of the product; whereas rules should therefore be laid down concerning the use of such information in the description of wines and grape musts; Whereas, with a view to establishing fair conditions of competition between the different wines and grape musts, elements which are liable to create confusion or false opinions in the minds of persons should be prohibited in the description and presentation of those products addressed to such persons; whereas provision should be made in particular for similar prohibitions on trade marks used for the description of wines and grape musts; whereas, with a view to providing effective protection to geographical names used for the description of wine products, trade marks should be abolished which contain wording that is identical to a geographical name used to describe a table wine, a quality wine produced in a specified region, hereinafter referred to as ´quality wine psr', or an imported wine, the description of which is regulated by Community provisions, without the product described by the trade mark in question being entitled to such a description; Whereas, however, in order to avoid excessive severity, it is appropriate to tolerate, in certain cases and for a transitional period, the use of trade marks registered by 31 December 1985 which are identical to the name of a geographical unit smaller than a specified region used to describe a quality wine psr or a geographical unit used to describe a table wine referred to in Article 72 (2) of Regulation (EEC) No 822/87; Whereas, for the sake of harmonization, provisions concerning the role of control authorities in the wine sector should also be better coordinated in the case of breach of Community provisions on the description and presentation of products in that sector; Whereas the rules to be adopted concerning the presentation of the products referred to in this Regulation should at the same time take into account the need to ensure that these products continue to meet high standards of quality, HAS ADOPTED THIS REGULATION: TITLE I DESCRIPTION Article 1 1. This title lays down general rules for the description: (a) in the case of products originating within the Community: - of products falling within CN code 2204, and (;) OJ No L 33, 8. 2. 1979, p. 1. ($) OJ No L 186, 30. 6. 1989, p. 17. - of grape musts, whether concentrated or not, as defined in points 2 and 6 of Annex I to Regulation (EEC) No 822/87 and falling within CN code ex 2009; (b) in the case of products originating in third countries and fulfilling the conditions laid down in Articles 9 and 10 of the Treaty: - of products falling within CN code 2204, - of grape musts, as defined in point 2 of Annex I to Regulation (EEC) No 322/87 and falling within CN code ex 2009 and - of concentrated grape musts, as defined in Article 2 of Council Regulation (EEC) No 2391/89 of 24 July 1989 defining certain products falling within CN codes 2009 and 2204 and originating in third countries (;) and falling within CN code ex 2009. However, this title shall not apply to: - liqueur wines, sparkling wines, aerated sparkling wines, semi-sparkling wines and aerated semi-sparkling wines as referred to in Annex I to Regulation (EEC) No 822/87, including quality sparkling wines, sparkling wines, liqueur wines and semi-sparkling wines produced in specified regions, - sparkling wines, aerated sparkling wines, semi-sparkling wines and aerated sparkling wines referred to in Article 2 of Regulation (EEC) No 2391/89. 2. The rules referred to in paragraph 1 shall apply as regards the description of the products concerned: (a) on the labels; (b) in registers, on the documents accompanying the transport of the products referred to in paragraph 1 and on other documents prescribed by Community legislation, hereinafter referred to as ´official documents', other than customs documents; (c) in commercial documents, particularly in invoices and delivery notes; (d) in advertising material, in so far as special provision is made for such purpose in this Regulation. 3. The rules referred to in paragraph 1 shall apply to products held for sale and to products placed on the market. However, Member States may exempt from the provisions concerning information on the labels: (a) products transported: - between two or more establishments, - between vineyards and wine-making plants, belonging to the same undertaking and situated in the same local administrative area; (b) quantities of grape musts and wines not exceeding 15 litres per batch and not intended for sale; (c) quantities of grape musts and wines intended for the domestic consumption of the producer and his employees. Where the grape musts and wines referred to in (a) and (b) above are labelled, the labels used must conform to the provisions of this Regulation. (;) See p. 10 of this Official Journal. CHAPTER I DESCRIPTION OF PRODUCTS ORIGINATING WITHIN THE COMMUNITY Section A Description of table wines A. I. Labelling Article 2 1. In the case of table wines, the description on the labelling shall include the following information: (a) the words ´table wine', without prejudice to the second subparagraph of paragraph 3 (i); (b) the nominal volume of the table wine in accordance with Council Directive 75/106/EEC of 19 December 1974 on the approximation of the laws of the Member States relating to the making-up by volume of certain prepackaged liquids ($), as last amended by Directive 88/316/EEC (=); (c) in the case of: - containers with a nominal volume of not more than 60 litres: the name or business name of the bottler and the local administrative area or part thereof and the Member State in which his head office is situated, - other containers: the name or business name of the consignor and the local administrative area or part thereof and the Member State in which his head office is situated. Where wine is bottled in, or consigned from, a local administrative area or part thereof other than that mentioned above or a neighbouring local administrative area, the information referred to in the first and second indents above shall include an indication of the local administrative area or part thereof where the operation took place and, if it took place in another Member State, an indication of that State; (d) in the case of: ii(i) consignment to another Member State or export: the name of the Member State in whose territory the grapes were harvested and turned into wine, provided that both these operations took place in the same Member State; i(ii) table wine which was made in a Member State other than that in which the grapes were harvested: the words ´wine made in . . . from grapes harvested in . . .' completed by the indication of the respective Member States; (iii) table wine: - resulting from a mixture of grapes or from coupage of products originating in more than one Member State, or ($) OJ No L 42, 15. 2. 1975, p. 1. (=) OJ No L 143, 10. 6. 1988, p. 26. - resulting from coupage of a table wine referred to in the first indent, with a table wine referred to in (ii), the words ´blend of wines from different countries of the European Community'; (e) in the case of the table wines referred to in the third subparagraph of point 13 of Annex I to Regulation (EEC) No 822/87: the word ´Retsina'; (f) in the case of table wines obtained in Spain by mixing red wines with white wines: the words ´vino tinto de mezcla' in Spanish territory; (g) the actual alcoholic strength by volume. 2. In the case of table wines, the description on the labelling may be supplemented by the following information: (a) a statement as to whether the wine is red, rosÃ © or white or, in the case of Spain, a mixture of red table wine and white table wine; (b) a brand name, in accordance with the conditions laid down in Article 40; (c) the names or business names of the natural or legal persons or group of persons involved in the distribution of the table wine in question, and the local administrative area or part thereof in which their head offices are situated; (d) a distinction awarded to one of the persons or to the group of persons referred to in (c) by an official body or a body officially recognized for the purpose, where this is likely to enhance the reputation of the table wine concerned and provided that such distinction is governed by implementing rules or, failing this, by provisions of the Member State concerned; (e) where the table wine is not consigned to another Member State or exported and if the conditions laid down in paragraph 1 (d) (ii) and (iii) are not fulfilled: the name of the Member State in whose territory the grapes were harvested and turned into wine; (f) certain analytical data other than the actual alcoholic strength by volume in so fat as such information is governed by implementing rules; (g) a recommendation to the consumer as to the use of the wine; (h) details as to: - the type of product, - the particular colour of the table wine, in so far as this information is governed by implementing rules or, failing this, by provisions of the Member State concerned. However, the use of this information may be confined to the table wines referred to in paragraph 3; (i) the lower-case letter ´e', indicating that the prepackages satisfy the conditions laid down in Directive 75/106/EEC as regards filling. 3. In the case of table wines described in accordance with Article 72 (2) and (3) of Regulation (EEC) No 822/87, the description may be further supplemented by the following information: (a) the name of a geographical unit which is smaller than the Member State, in accordance with the conditions laid down in Article 4; (b) the name of one or two vine varieties, in accordance with the conditions laid down in Article 5; (c) the vintage year in accordance with the conditions laid down in Article 6; (d) details regarding the method of production of the table wine as described in a list to be adopted. This list may include only those descriptions which are governed, as to the conditions for their use, by provisions of the producer Member States; (e) an award granted by an official body or a body recognized for the purpose to a specified quantity of table wine, provided that the information is accompanied by a statement of the vintage year and the award can be proved by an appropriate document. The Member States shall notify the Commission of any awards that may be granted to table wines in their territory and of the rules that are applied in this connection; (f) a statement that the wines were bottled: - either at the vineyard where the grapes used were harvested and made into wine, or - by a group of vineyards, or - in an undertaking situated in the wine-growing area indicated, with which the vineyards where the grapes used were harvested are connected as members of a group of vineyards and which made wine from the said grapes; (g) the name of the vineyard or group of vineyards where the table wine in question was made, where this is likely to enhance the reputation of the wine and in so far as such information is governed by implementing rules or, failing this, by provisions of the producer Member State; (h) information concerning: - the history of the wine in question, the undertaking of the bottler or an undertaking of a natural or legal person or group of persons involved in the distribution of the wine, - the natural or technical conditions governing the production of the wine, or - the ageing of the wine, provided that this information is used in accordance with the conditions laid down by implementing rules; (i) the term: - ´Landwein' for table wines originating in the Federal Republic of Germany, - ´vin de pays' for table wines originating in France or Luxembourg, - ´vino tipico' for table wines originating in Italy or, either as an addition to or in place of this term, the words: - ´Landwein' for table wines originating in the province of Bolzano, - ´vin de pays' for table wines originating in the Val d'Aosta region, - ´onomasia kata paradosi', ´oinos topikos' for table wines originating in Greece, - ´vino de la tierra' for table wines originating in Spain, - ´vinho regional' for table wines originating in Portugal, from the beginning of the second stage of transition laid down for Portugal, where the producer Member States concerned have laid down rules for use in accordance with the conditions specified in Article 4 (3): where such rules also provide for a control number, that number must be indicated. For table wines described by one of the terms in the preceding subparagraph, the term ´table wine' shall not be compulsory. Article 3 1. Only the information specified in Article 2 shall be allowed for the description on the labelling of table wines. However: - additional rules or exceptions may be laid down in respect of table wines intended for export, in so far as the legislation of third countries makes this necessary, - pending application of Community provisions on dietetic foodstuffs, Member States may, in respect of table wines marketed in their territory, allow information to be given as to the dietetic use of such products. 2. In the case of table wines obtained on their territory, Member States may make compulsory, dispense with or restrict the use of certain particulars referred to in Article 2 (2) and (3). 3. Each Member State shall allow the description of table wines which originate in other Member States and are distributed in its territory, provided such description conforms to Community legislation and is allowed in the producer Member State in accordance with this Regulation. 4. In accordance with detailed rules to be laid down, a code: (a) shall be used in labelling the table wines referred to in Article 2 (1) (d) (ii) and (iii) to give information concerning the head office of the bottler or the consignor and, where appropriate, information concerning the place of bottling or consignment; (b) shall be used in labelling a table wine to give full or partial information concerning the name of a specified region as defined in Article 3 of Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (8), as amended by Regulation (EEC) No 2043/89 (9); however, Member States may stipulate other appropriate measures for their own territory in order to avoid confusion with the specified region in question; (c) may, without prejudice to the provisions in (a) and (b) and provided the Member State within whose territory the table wine is bottled has so authorized, be used to give the information referred to in Article 2 (1) (c). Such use shall be subject to the condition that the label gives in full the name or business name of a person or group of persons other than the bottler involved in the commercial distribution of the table wine and the name of the local adminstrative area or part thereof in which the head office of the person or group of persons is situated. 5. The information specified: - in Article 2 (1) shall be given in one or more other official languages of the Community so that the final consumer can easily understand each of these items of information, - in Article 2 (2) and (3) shall be given in one or more other official languages of the Community. Notwithstanding the first subparagraph: (a) an official language of the Member State of origin shall be used: - for the name of a geographical unit which is smaller than the Member State, as referred to in Article 2 (3) (a), - for the information in respect of bottling, as referred to in Article 2 (3) (f), and - for the name of the vineyard or group of vineyards referrd to in Article 2 (3) (g). Such information may: - be repeated in one or more other official languages of the Community for table wines originating in Greece, or - be given solely in another official language of the Community, where the latter is equated with the official language in the part of the territory of the Member State of origin in which the geographical unit referred to is situated, where these practices are traditional and customary in the Member State concerned; (b) one of the terms mentioned in Article 2 (3) (i) shall be indicated in accordance with the provisions laid down therein. Such an indication may be repeated in one or more other official languages of the Community for table wines originating in Greece; (c) it may be decided that the information as to: - the type of product or a particular colour, as referred to in Article 2 (2) (h), - the method of production of the table wine, as referred to in Article 2 (3) (d), and - the natural or technical conditions governing the production or the ageing of the table wine, as referred to in Article 2 (3) (h), shall be provided solely in one official language of the Member State of origin. (d) Member States may permit: - the information referred to in the first indent of (a) or in the first sentence of (b), in the case of table wines produced and put on the market in their territory, and - the other information referred to in the first subparagraph, in the case of table wines put on the market in their territory, to be given also in a language other than an official language of the Community where the use of such language is traditional and customary in the Member State concerned or in a part of its territory. For the description of table wines intended for export, provision may be made under the implementing rules for other languages to be used. Article 4 1. In the description of a table wine on the labelling, the name of a ´geographical unit which is smaller than the Member State', as referred to in Article 2 (3) (a), shall be taken to mean the name of: - a small locality or group of such localities, - a local administrative area or part thereof, - a wine-growing subregion or part thereof, - a region other than a specified region. The geographical units referred to in the first subparagraph shall constitute production areas within the meaning of the first subparagraph of Article 72 (3) of Regulation (EEC) No 822/87. 2. In the case of table wines produced in their territory and described in accordance with Article 72 (2) and (3) of Regulation (EEC) No 822/87, the producer Member States may prohibit the use of one or more names of geographical units which are smaller than the Member State, as referred to in paragraph 1. 3. The rules on use referred to in Article 2 (3) (i) shall provide that the terms be used in conjunction with a specific geographical reference and reserved for table wines meeting certain production requirements, particularly as regards vine varieties, minimum natural alcoholic strength by volume and organoleptic characteristics. However, the above rules on use may provide for exemption from the requirement to use the term ´onomsoia kata paradosi', in conjunction with a specific geographical reference, when it supplements the word ´Retsina'. 4. The use of one of the names referred to in paragraph 1 to describe a table wine shall be subject to the condition that it cannot be identified: - either with the name of a production area of another table wine to which the Member State concerned has ascribed one of the terms ´Landwein', ´vin de pays', ´vino tipico', ´onomasia kata paradosi', ´oinos topikos', ´vino de la tierra' or, from the beginning of the second stage of transition for Portugal, ´vinho regional', - or with the set of particulars giving the geographical designation of a quality wine psr, named after the specified region, or, where appropriate, named in accordance with the provisions of Article 13 (1), - or with the description of an imported wine referred to in Article 26, and that there is no risk of confusion with a quality wine psr or with an imported wine. However, until 31 August 1991, it shall be permissible to use the names of the following specified regions to describe table wines: - Moselle luxembourgeoise, - Puglie, - Abruzzi, - Sardegna, - Romagna, - Monferrato, - Friuli, - Ischia. Article 5 1. The name of a vine variety, as referred to in Article 2 (3) (b), to describe a table wine may be used on the labelling only if: (a) that variety is listed as a recommended or authorized variety in the classification of vine varieties drawn up in accordance with Article 13 of Regulation (EEC) No 822/87 for the administrative unit in which the grapes used to produce the table wine in question were harvested; (b) the name of the variety is that given: - in the classification of vine varieties for the administrative unit referred to in (a), - where appropriate, on a list of synonyms to be adopted; this list may provide that a given synonym may be used only to describe a table wine produced in the areas of production in which such use is traditional and customary; (c) with the exception of any products used for sweetening, the table wine concerned is made entirely from grapes of the variety specified; (d) that variety determines the nature of the table wine in question; (e) it is accompanied by the name of a geographical unit which is smaller than the Member State concerned, within the meaning of Article 4 (1); (f) the name of that variety does not cause confusion with the name of a specified region or geographical unit used to describe a quality wine psr or an imported wine. 2. Notwithstanding paragraph 1 and subject to Article 7, producer Member States may allow the indication of: - the names of two vine varieties for one and the same table wine, provided that it is obtained entirely from the varieties named, with the exception of any products used for sweetening, or - the names of one vine variety, if at least 85 % of the product concerned is obtained, after deduction of the quantity of the products used for possible sweetening, from grapes of the variety named, and provided that the variety determines the nature of the product in question, or - the name of one variety classified as a temporarily authorized variety in accordance with Article 11 (2) (b) of Council Regulation (EEC) No 2389/89 of 24 July 1989 on general rules for the classification of vine varieties (10), for a period of 15 years or less from the date of such classification, where it was traditional in the Member State concerned to indicate the name of that variety, or - the name of one variety referred to in the first indent of Article 13 (2) of Regulation (EEC) No 2389/89 for a period to be determined by the Member State concerned but not exceeding five years, subject to this period being extended on the basis of the Community provisions concerning examination of vine varieties' suitability for cultivation, provided that: - cultivation of this variety is authorized for a limited area, - the competent authorities of the Member State which authorized cultivation of this variety carry out the inspection referred to in Article 13 (3) of the abovementioned Regulation, - indication on the label of the name of this variety is accompanied by a reference to the experimental nature of the cultivation of the variety concerned. Article 6 1. Mention of the vintage year as referred to in Article 2 (3) (c) on the labels of table wines shall be allowed only if all the grapes used to produce the table wine concerned were harvested in the year to be shown. 2. Notwithstanding paragraph 1 and subject to Article 7, producer Member States may allow the indication of the vintage if at least 85 % of the table wine concerned is obtained, after deduction of the quantity of any products used for sweetening, from grapes harvested in the year to be shown. Article 7 The first subparagraph of Article 72 (3) of Regulation (EEC) No 822/87 and Articles 5 (2) and 6 (2) of this Regulation may be applied simultaneously only if at least 85 % of the table wine resulting from the coupage comes from the production area and the vine variety given in the description of the table wine and is of the vintage year given therein. A. II. Official documents and registers Article 8 1. In the case of table wines, the description in the official documents shall include the following information: (a) the words ´vin de table' or, for table wines produced in Spain by mixing red table wine and white table wine, the words ´vino tinto de mezcla'; (b) a statement as to whether the wine is red, rosÃ © or white or, in the case of Spain, a mixture of red table wine and white table wine; (c) in the case of: ii(i) consignment to another Member State or export: the name of the Member State in whose territory the grapes were harvested and turned into wine, provided that both these operations took place in the same Member State; i(ii) table wine which was made in a Member State other than that in which the grapes were harvested: the words ´wine made in . . . from grapes harvested in . . .' completed by the indication of the respective Member States; (iii) table wine: - resulting from a mixture of grapes or from coupage of products originating in more than one Member State, or - resulting from coupage of a table wine referred to in the first indent with a table wine referred to in (ii), the words ´blend of wines from different countries of the European Community'; (d) in the case of the table wines referred to in the third subparagraph of point 13 of Annex I to Regulation (EEC) No 822/87: the word ´Retsina'. 2. The description of table wines in the official documents shall also include the information specified in Article 2 (2) and (3) and set out below, in so far as it appears, or is intended to appear, on the labels: (a) the vintage year; (b) the name of a geographical unit which is smaller than the Member State concerned; (c) the name of one or two vine varieties; (d) a statement as to the method of production or the type of product, except as to the residual sugar content; (e) as appropriate, the terms ´Landwein', ´vin de pays', ´vino tipico', ´onomasia kata paradosi', ´oinos topikos', ´vino de la tierra', and, from the beginning of the second stage of transition for Portugal, ´vinho regional', or corresponding terms in an official language of the Community; (f) the particulars of the natural or technical conditions governing the production of the wine. Article 9 1. In the case of table wines, the description in the registers kept by producers shall include the information specified in: - Article 8 (1) (a) and (b), - Article 8 (2), in so far as it is intended to appear on the label or, in the absence of a label, in the document accompanying transport. 2. In the case of table wines, the description in the registers kept by persons other than producers shall include: - the information specified in Article 8 (1), - the number of the document accompanying transport and the date on which it was drawn up. A. III. Commercial documentsArticle 10 1. Where an accompanying document has not been drawn up for a table wine, the description in the commercial documents referred to inArticle 1 (2) (c) shall comprise: - the information specified in Article 8 (1), and - the information specified in Article 8 (2) in so far as it appears on the labelling. 2. Where the description of the table wines in the commercial documents also includes the information specified in Article 2, such information must conform to Articles 4 to 7 and 40. 3. In the case of table wines distributed in their territory, Member States may allow the information specified in Article 2 to be given in the commercial documents in the form of a code. This code must be such as to enable the inspection authority to identify rapidly the description of the table wine concerned. Section B Description of quality wines produced in specified regions B. I. Labelling Article 11 1. In the case of quality wines psr, the description on the labelling shall include the following information: (a) the name of the specified region of origin; (b) one of the expressions referred to in the second indent of the first subparagraph of Article 15 (7) of Regulation (EEC) No 823/87; (c) the nominal volume of the quality wine psr in accordance with the provisions of Directive 75/106/EEC; (d) in the case of: - containers with a nominal volume of not more than 60 litres: the name or business name of the bottler and the local administrative area or part thereof and the Member State in which his head office is situated, - other containers: the name or business name of the consignor and the local administrative area or part thereof and the Member State in which his head office is situated. Where wine is bottled in, or consigned from, a local administrative area or part thereof other than that mentioned above or a neighbouring local administrative area, the information referred to in the first and second indents above shall include an indication of the local administrative area or part thereof where the operation took place and, if it took place in another Member State, an indication of that State; (e) in the case of consignment to another Member State or export: the name of the Member State in which the specified region is situated; (f) the actual alcoholic strength by volume. 2. In the case of quality wines psr, the description on the labelling may be supplemented by the following information: (a) a statement as to whether the wine is red, white or rosÃ ©; (b) the vintage year, in accordance with the conditions laid down in Article 15; (c) a brand name, in accordance with the conditions laid down in Article 40; (d) the names or business names of the natural or legal persons or group of persons involved in the distribution of the quality wine psr in question and the local administrative area or part thereof in which their head offices are situated; (e) a distinction awarded to one of the persons or to the group of persons referred to in (d) by an official body or a body officially recognized for the purpose, where this is likely to enhance the reputation of the quality wine psr concerned and provided that such a distinction is governed by implementing rules or, failing this, by the provisions of the Member State concerned; (f) the name of the Member State of origin, in so far as paragraph 1 (e) does not require this to be given; (g) certain analytical data other than the actual alcoholic strength by volume, in so far as such information is governed by implementing provisions; (h) a recommendation to the consumer as to the use of the wine; (i) additional details of a traditional kind, provided that they are used in the manner prescribed by the laws of the producer Member State and are entered in a list to be adopted; (j) - the Community expression ´quality wine produced in a specified region', or ´quality wine psr' if it does not appear pursuant to paragraph 1 (b), or - a specific traditional expression if it does not appear pursuant to paragraph 1 (b); (k) details as to: - the method of production, - the type of product, - the particular colour of the quality wine psr, in so far as this information is prescribed in Community legislation or by the producer Member State. However, the use of such information may be prohibited in the description of quality wines psr originating in a specified region where it is not traditional and customary; (l) the name of a geographical unit which is smaller than the specified region, in accordance with the conditions laid down in Article 13; (m) the name of the vineyard or group of vineyards where the quality wine psr in question was made, where this is likely to enhance the reputation of the wine and in so far as such information is governed by implementing rules or, failing this, by provisions of the producer Member States; (n) the name of one or two vine varieties, in accordance with the conditions laid down in Article 14; (o) a quality control number allotted by an official body to the quality wine psr in question; (p) an award granted by an official body or a body officially recognized for the purpose to the quality wine psr in question, provided that the award can be proved by an appropriate document; (q) a statement that the wines were bottled: - either at the vineyard where the grapes used were harvested and made into wine, - or by a group of vineyards, - or in an undertaking situated in the specified region indicated or in the immediate vicinity of that region, with which the vineyards where the grapes used where harvested are connected as members of a group of vineyards, and which made wine from the said grapes; (r) information in respect of bottling in a specified region, provided that the indication is traditional and customary in the specified region in question; (s) the number of the container or the number of the lot; (t) information concerning: - the history of the wine in question, the undertaking of the bottler or an undertaking of a natural or legal person or group of persons involved in the distribution of the wine, - the natural or technical conditions governing the production of the wine, or - the ageing of the wine, provided that this information is used in accordance with the conditions laid down by implementing rules; (u) the lower-case letter ´e', indicating that the prepackages satisfy the conditions laid down in Directive 75/106/EEC as regards filling. Article 12 1. Only the information specified in Article 11 shall be allowed for the description on the label of a quality wine psr. However: - additional rules or exceptions may be laid down in respect of quality wines psr intended for export, in so far as the legislation of third countries makes this necessary, - pending application of Community provisions on dietetic foodstuffs, Member States may, in respect of quality wines psr marketed in their territory, allow information to be given as to the dietetic use of such products, - Member States may allow the statement of the specified region referred to in Article 11 (1) (a) to be accompanied by a statement of the name of a larger geographical unit of which the specified region in question is a part, in order to indicate its whereabouts, provided, however, that the conditions governing use of the name of the said specified region and of the name of the said geographical unit are complied with. 2. In the case of quality wines psr obtained on their territory, Member States may make compulsory, dispense with or restrict the use of certain particulars referred to in Article 11 (2), except for those referred to in the first indent of (j) thereof. 3. Each Member State shall allow the description of quality wines psr which originate in other Member States and are distributed in its territory, provided such description conforms to Community legislation and is allowed in the producer Member State in accordance with this Regulation. 4. In accordance with the detailed rules to be laid down, a code (a) shall be used in labelling a quality wine psr, to give full or partial information concerning the name of a specified region as defined in Article 3 of Regulation (EEC) No 823/87 other than the indication which may be used for the quality wine psr in question. However, Member States may stipulate other appropriate measures for their own territory in order to avoid confusion with the specified region in question; (b) may, without prejudice to (a) and provided the Member State within whose territory the quality wine psr is bottled has so authorized, be used to give the information referred to in Article 11 (1) (d). Such use shall be subject to the condition that the label gives in full the name or business name of a person or group of persons other than the bottler involved in the commercial distribution of the quality wine psr and the local administrative area or part thereof in which the head office of the person or group is situated. 5. The information specified: - in Article 11 (1) shall be given in one or more other official languages of the Community so that the final consumer can easily understand each of these items of information, - in Article 11 (2) shall be given in one or more other official languages of the Community. Notwithstanding the first subparagraph: (a) an official language of the Member State of origin shall be used for: - the name of the specified region in which the quality wine psr concerned originates, - the name of a geographical unit which is smaller than the specified region as referred to in Article 11 (2) (l), - the name of the vineyard or group of vineyards as referred to in Article 11 (2) (m), and - information in respect of bottling as referred to in Article 11 (2) (q). Such information may: - be repeated in one or more official languages of the Community for quality wines psr originating in Greece, - be given solely in another official language of the Community, where such language is equated with the official language in that part of the territory of the Member State of origin in which the specified region referred to is situated, if use of that language is traditional and customary in the Member State concerned; (b) indication of one of the specific traditional expressions referred to in Article 15 (2) of Regulation (EEC) No 823/87 may be given solely in the official language used in accordance with the provisions laid down in Article 15 (2). Such information may be repeated in one or more other official languages of the Community for quality wines psr originating in Greece; (c) it may be decided that the information as to: - the method of production, the type of product or a particular colour as referred to in Article 11 (2) (k), and - the natural or technical conditions governing the production or the ageing of the quality wine psr, as referred to in Article 11 (2) (t), shall be provided solely in one official language of the Member State of origin; (d) Member States may permit: - the information referred to in the first and second indents of (a) or in the first sentence of (b), in the case of quality wines psr produced and put on the market in their territory, and - the other information referred to in the first subparagraph, in the case of quality wines psr put on the market in their territory, to be given also in a language other than an official language of the Community where the use of that language is traditional and customary in the Member State concerned or in a part of its territory. For the description of quality wines psr intended for export, provision may be made under the implementing rules for other languages to be used. Article 13 1. In the description of a quality wine psr on the labelling, the name of a ´geographical unit which is smaller than the specified region', as referred to in Article 11 (2) (1), shall be taken to mean the name of: - a small locality or group of localities, - a local administrative area or part thereof, - a wine-growing subregion or part thereof. 2. Producer Member States may allocate the name of a geographical unit which is smaller than the specified region in question to quality wine psr provided that: - this geographical unit is well defined, - all the grapes from which the wines have been produced originate in that unit. 3. Where a quality wine psr is obtained from products of grapes harvested in different geographical units as referred to in paragraph 1 situated within the same specified region, the only information allowed in addition to the name of the specified region shall be the name of the larger geographical unit covering all the wine-producing areas concerned. However, subject to Article 16, producer Member States may authorize for designation of a quality wine psr the use of: (a) the name of a geographical unit as referred to in paragraph 1 when the wine has been sweetened with a product made in the same specified region; (b) the name of a geographical unit as referred to in paragraph 1 where the wine is obtained from a mixture of grapes, grape musts, new wines still in fermentation or, until 31 August 1991, wines, originating in the geographical unit the name of which is to be used for the designation, with a product obtained in the same specified region but outside that unit, provided that at least 85 % of the quality wine psr concerned is obtained from grapes picked in the geographical unit the name of which it bears; (c) the name of a geographical unit as referred to in paragraph 1, together with the name of the local administrative area or part thereof or of one of the local administrative areas into which that geographical unit extends, provided that: - such a provision has been traditional and customary and was provided for in the rules of the Member States concerned before 1 September 1976, and - a name of a local administrative area or part thereof or one of the names of such areas appearing in a list to be drawn up is used as being representative of all the local administrative areas over whose area that geographical unit extends. Producer Member States shall draw up the list of names of local administrative areas, as referred to in the second indent above, and shall forward it to the Commission. 4. The name of a specified region and the name of a geographical unit as referred to in paragraph 1 may not be conferred on: - a wine resulting from the mixture of a quality wine psr with a product obtained outside the specified region in question, - a quality wine psr which has been sweetened with a product obtained outside the specified region in question, unless these wines are on the list to be drawn up pursuant to Article 6 (5) of Regulation (EEC) No 823/87. Article 14 1. The name of a vine variety as referred to in Article 11 (2) (n) to describe a quality wine psr may be used on the labelling only if: (a) that variety is on the list drawn up by the Member States pursuant to Article 4 (1) of Regulation (EEC) No 823/89 designating the vine varieties which are suitable for producing each of the quality wines psr produced in their territory; (b) the name of the variety appears: - as one of the recommended or authorized varieties in the classification of vine varieties for the administrative unit concerned, - where appropriate, on a list of synonyms to be adopted; this list may provide that a given synonym may be used only to describe a quality wine psr produced in the areas of production in which such use is traditional and customary; (c) with the exception of any products used for sweetening, the quality wine psr is made entirely from grapes of the variety specified; (d) that variety determines the nature of the quality wine psr in question; (e) the name of that variety does not cause confusion with the name of a specified region or geographical unit used to describe another quality wine psr or an imported wine. 2. Notwithstanding paragraph 1 and subject to Article 16, producer Member States may allow the indication of: - the names of two vine varieties for one and the same quality wine psr provided that it is obtained entirely from the varieties named, with the exception of the products used for possible sweetening, or - the name of one vine variety, if at least 85 % of the product concerned is obtained, after deduction of the quantity of the products used for possible sweetening, from grapes of the variety named, and provided that the variety determines the nature of the product in question, or - the name of one vine variety classified as a temporarily authorized variety in accordance with Article 11 (2) (b) of Regulation (EEC) No 2389/89, for a period of 15 years or less, from the date of such classification, where it was traditional in the Member State concerned to indicate the name of that variety, or - the name of one variety referred to in the first indent of Article 13 (2) of Regulation (EEC) No 2389/89 for a period to be determined by the Member State concerned but not exceeding five years, subject to this period being extended on the basis of the Community provisions concerning examination of vine varieties for suitability for cultivation, provided that: - it is a variety of the species Vitis vinifera, - cultivation of this variety is authorized for a limited area, - the competent authorities of the Member State which authorized cultivation of this variety carry out the inspection referred to in Article 13 (3) of the abovementioned Regulation, - indication on the label of the name of this variety is accompanied by a reference to the experimental nature of the cultivation of the variety concerned. Article 15 1. Mention of the vintage year as referred to in Article 11 (2) (b) on the labels of quality wines psr shall be allowed only if all the grapes used to produce the quality wine psr concerned were harvested in that year. 2. Notwithstanding paragraph 1 and subject to Article 16, producer Member States may allow an indication of the vintage if at least 85 % of the quality wine psr concerned is obtained, after deduction of the quantity of the products used for possible sweetening, from grapes harvested in the year to be shown. Article 16 Point (a) of the second subparagraph of Article 13 (3), the second indent of Article 14 (2) and Article 15 (2) may be applied simultaneously only if at least 85 % of the quality wine psr resulting from the mixture comes from the geographical unit which is smaller than the specified region, from the vine variety and from the vintage year given in the description of the quality wine psr. B. II. Official documents and registers Article 17 1. In the case of quality wines psr, the description in the official documents shall include the following information: (a) the words ´quality wine psr'; (b) where appropriate, one of the expressions referred to in the second indent of the first subparagraph of Article 15 (7) of Regulation (EEC) No 823/87; (c) the name of the specified region; (d) a statement as to whether the wine is red, rosÃ © or white; (e) in the case of consignments to another Member State or export: the name of the Member State to which the specified region belongs. 2. The description of quality wines psr in the official documents shall also include the information specified in Article 11 (2) and set out below, in so far as it appears or is intended to appear on the labelling: (a) the vintage year; (b) specific details of a traditional kind for the purpose of indicating quality; (c) a statement as to the method of production, a particular colour, or the type of product except as regards the residual sugar content; (d) the name of a geographical unit which is smaller than the specified region; (e) the name of one or two vine varieties; (f) the particulars of the natural or technical conditions governing the production of the wine. Article 18 1. In the case of quality wines psr, the description in the registers kept by producers shall include the information specified in: - Article 17 (1) (a), (b), (c) and (d), - Article 17 (2), in so far as it is intended to appear on the labelling or, in the absence of labelling, in the document accompanying transport. 2. In the case of quality wines psr, the description in the registers kept by persons other than producers shall include: - the information specified in Article 17 (1), - the number of the document accompanying transport and the date on which it was drawn up. B. III. Commercial documents Article 19 1. Where a document accompanying transport has not been drawn up for a quality wine psr, the description in the commercial documents referred to in Article 1 (2) (c) shall comprise: - the information specified in Article 17 (1), and - the information specified in Article 17 (2) in so far as it appears on the label. 2. Where the description of quality wines psr in the commercial documents also includes the information specified in Article 11, such information must conform to Articles 13 to 16 and 40. 3. In the case of quality wines psr distributed in their territory, Member States may allow the information specified in Article 11 to be given in the commercial documents in the form of a code. This code must be such as to enable the inspection authority to identify rapidly the description of the quality wine psr concerned. Section C Description of products other than table wines and quality wines psr C. I. Labelling Article 20 1. Where products other than table wines and quality wines psr are labelled, the labelling used shall give the following information: (a) the type of product, using: - that definition contained in Community legislation which gives the most accurate description of the product concerned, or - for products in circulation in the territory of the Member States in question, words other than those prescribed by Community provisions, where their use is traditional and customary in the Member State concerned; (b) in the case of: - grape must and concentrated grape must: the density, - partially fermented grape must and new wine still in fermentation: the actual and/or total alcoholic strength by volume, - other wine: the actual and/or total alcoholic strength by volume; (c) the nominal volume of the product in accordance with Directive 75/106/EEC; (d) in the case of: - containers with a nominal volume of not more than 60 litres: the name or business name of the bottler and the local administrative area or part thereof and the Member State in which his head office is situated, - other containers: the name or business name of the consignor and the local administrative area or part thereof and the Member State in which his head office is situated; (e) in the case of consignment to another Member State or export; - for wines: the name of the Member State in whose territory the grapes were harvested and made into wine, provided that both these operations took place in the same Member State, - for grape musts: the name of the Member State in whose territory the grapes were harvested and production was carried out, provided that both these operations took place in the same Member State; (f) In the case of wines and grape musts: - which result from a coupage of products originating in more than one Member State: the words ´made from products of different countries of the European Community', - which, in the case of grape musts, were not produced, and in the case of wine, were not turned into wine, in the Member State in which the grapes were harvested: the initials ´EEC'; (g) any restriction on use imposed by Community legislation. 2. The description of the products referred to in paragraph 1 on the labelling may be supplemented by indicating: (a) the vintage year; (b) the names or business names of the natural or legal persons or group of persons involved in the distribution of the product in question and the local administrative area or part thereof in which their head offices are situated; (c) where the product is not consigned to another Member State or exported and the conditions laid down in paragraph 1 (f) are not fulfilled: the name of the Member State in whose territory the grapes were harvested and production took place; (d) the lower-case letter ´e', indicating that the prepackages satisfy the conditions laid down in Directive 75/106/EEC as regards filling; (e) analytical data other than the particulars specified in subparagraph 1 (b), in so far as such information is governed by implementing rules. 3. Where partially fermented grape must is intended for direct human consumption, its description on the labelling may be supplemented by information concerning: (a) the name of the geographical unit, within the meaning of Article 4 (1), from which the must originates, provided that the conditions concerning table wine laid down in Article 4 (3) are satisfied; (b) the name of a vine variety; (c) a statement as to whether the product is red, rosÃ © or white. Article 21 1. Only the information specified in Article 20 shall be allowed for the description on the labelling of products other than table wines and quality wines psr. However, in the implementing rules additional provisions may be laid down in respect of products other than table wines and quality wines psr intended for export, in so far as the legislation of third countries makes this necessary. 2. Each Member State shall allow the description of products other than table wines and quality wines psr which originate in other Member States and are distributed in its territory, provided such description conforms to Community legislation and is allowed in the producer Member State in accordance with this Regulation. However, Member States may: - for products other than table wines and quality wines psr obtained in their territory, make compulsory, prohibit or restrict the use of certain information specified in Article 20 (2) and (3), - authorize, pending the application of Community provisions on dietetic foodstuffs, information concerning the dietetic use of grape musts marketed in their territory. 3. An indication of the vintage year as referred to in Article 20 (2) (a) to describe a product other than a table wine or a quality wine psr may be given on the labelling only if all the grapes used for making the product in question were harvested in that year. The indication of a vine variety as referred to in Article 20 (3) (b) to describe a product other than a table wine or a quality wine psr may be given on the labelling only if conditions corresponding to those set out in Article 5 (1) are satisfied. 4. In the description of products other than table wines and quality wines psr on the labelling the information specified: - in Article 20 (1) shall be given in one or more other official languages of the Community so that the final consumer can easily understand each of these items of information, - in Article 20 (2) shall be given in one or more other official languages of the Community. For such products put on the market in their territory Member States may permit this information to be given also in a language other than an official language of the Community where the use of such language is traditional and customary in the Member State concerned or in part of its territory. For the description of products other than table wines and quality wines psr intended for export, provision may be made under the implementing rules for other languages to be used. C. II. Official documents and registers Article 22 1. In the case of products other than table wines and quality wines psr, the description in the official documents shall include the following information: (a) a statement as to whether the product is red, rosÃ © or white; (b) the type of product, using: - that definition contained in Community legislation which gives the most accurate description of the product concerned, or - for products in circulation in the territory of the Member State in question, words other than those prescribed by Community provisions, where their use is traditional and customary in the Member State concerned; (c) in the case of consignment to another Member State or export: - for wines: the name of the Member State in whose territory the grapes were harvested and made into wine, provided that both these operations took place in the same Member State, - for grape musts: the name of the Member State in whose territory the grapes were harvested and production carried out, provided that both these operations took place in the same Member State; (d) for wines and grape musts: - which result from a coupage of products originating in more than one Member State: the words ´made from products of different countries of the European Community', - which, in the case of grape musts, were not produced, and, in the case of wine, were not turned into wine, in the Member State in which the grapes were harvested: the initials ´EEC'. 2. The description in the official documents of products other than table wines and quality wines psr shall also include: (a) for products intended for processing into table wine and for wines suitable for yielding table wine: the information specified in Article 8 (2); (b) for products intended for processing into quality wine psr: the information specified in Article 17 (1) (c) and, where appropriate, in Article 17 (1) (b) and (2); (c) for other products: the information specified in Article 20 (2) (a), (c) and (3), in so far as it is intended to appear on the labelling of table wines and of quality wines psr obtained from the products referred to in (a) and (b) of this paragraph or on the labelling of the products referred to in (c). Article 23 1. In the case of products other than table wines or quality wines psr the description in the registers kept by the producers shall include: - the information referred to in Article 22 (1) (a) and (b), - the information specified in Article 22 (2), in so far as such information is intended to appear on the labelling or, in the absence of labelling, in the document accompanying transport. 2. In the registers kept by persons other than producers, the description of these products shall include: - the information specified in Article 22 (1), - the number of the document accompanying transport and the date on which it was drawn up. C. III. Commercial documents Article 24 1. If no document accompanying transport has been drawn up for a product other than a table wine or a quality wine psr, the description in the commercial documents referred to in Article 1 (2) (c) shall include at least the information referred to in Article 22 (1). 2. If the vintage year or vine variety are indicated as well, this information must be given in accordance with Article 21 (3). 3. If, for grape musts, partially fermented grape musts and new wines still in fermentation, intended for processing into table wine and wines suitable for yielding table wine, the description in the commercial documents also includes information specified in Article 2, such information must conform to Articles 4 to 7 and 40. 4. If, for grape musts, partially fermented grape musts and new wines still in fermentation, intended for processing into quality wines psr, the description in the commercial documents also includes information specified in Article 11, such information must conform to Articles 13 to 16 and 40. 5. The information given in the commercial documents for the products referred to in paragraphs 3 and 4 shall be consistent with that given in the documents accompanying transport. 6. In the case of products other than table wines or quality wines psr distributed in their territory, the Member States may permit the information referred to in Article 20 to be entered in commercial documents by means of a code. This code must be such that the body responsible for inspections can rapidly identify the description of the product concerned. CHAPTER II DESCRIPTION OF PRODUCTS ORIGINATING IN THIRD COUNTRIES Section A Labelling Article 25 1. The description on the labelling of imported wines intended for direct human consumption not included on the list referred to in Article 26 (1) shall include the following information: (a) the word ´wine'; (b) the nominal volume of the wine imported in accordance with Directive 75/106/EEC; (c) where these wines: - have been placed, in the Community, in containers with a nominal volume of not more than 60 litres: the name or business name of the bottler and the local administrative area or part thereof and the Member State in which his head office is situated. However, where bottling was carried out in a local administrative area or part thereof other than that mentioned above or a neighbouring local administrative area, the mention of the bottler's head office shall specify the local administrative area or part thereof where bottling was carried out and, if the wine was bottled in another Member State, the indication of that State, - have been placed, outside the Community, in containers with a nominal volume of not more than 60 litres: the name or business name of the importer and the local administrative area or part thereof in which his head office is situated, or - are put up in other containers: - the name or business name of the importer and of the local administrative area or part thereof where his head offices are situated, or - if the importer and consignor are not the same, the name or business name of the consignor and the local administrative area or part thereof and the Member State where his head offices are situated; (d) the third country of origin, as stated in the documents referred to by Council Regulation (EEC) No 2390/89 of 24 July 1989 laying down general rules for the import of wines, grape juice and grape must (11) accompanying the wine in question when it is imported; (e) the actual alcoholic strength by volume. 2. The description on the labelling of wines as referred to in paragraph 1 may be supplemented by the following information: (a) a statement as to whether the wine is red, rosÃ © or white; (b) a brand name, in accordance with the conditions laid down in Article 40; (c) the names or business names of the natural or legal persons or group of persons involved in the distribution of the imported wine and the local administrative area in which their head offices are situated; (d) certain analytical data other than the actual alcoholic strength by volume, in so far as such information is governed by implementing provisions; (e) a recommendation to the consumer as to the use of the wine; (f) information concerning: - the history of the wine in question, the undertaking of the bottler or an undertaking of a natural or legal person or group of persons involved in the distribution of the wine, - the natural or technical conditions governing the production of the wine, or - the ageing of the wine, provided that this information is used in accordance with the conditions laid down by implementing rules; (g) a distinction awarded to one of the persons or to the group of persons referred to in (c) by an official body or a body officially recognized for the purpose, where this is likely to enhance the reputation of the imported wine concerned and provided that such distinction is governed by Community implementing rules or, failing this, by provisions of the third country of origin; (h) the lower-case letter ´e', indicating that the prepackages satisfy the conditions laid down in Directive 75/106/EEC as regards filling; (i) details of the type of products, provided that this information is governed by Community implementing rules. Article 26 1. The description on the labelling of imported wines intended for direct human consumption, described by reference to a geographical area and appearing on a list to be adopted, shall include the following information: (a) the name of a geographical unit situated in the third country concerned, in accordance with the conditions laid down in Article 29; (b) the nominal volume of the imported wine in accordance with the provisions of Directive 75/106/EEC; (c) where these wines: - have been placed, in the Community, in containers with a nominal volume of not more than 60 litres: the name or business name of the bottler and the local administrative area or part thereof and the Member State in which his head office is situated. However, where bottling was carried out in a local administrative area or part thereof other than that mentioned above or a neighbouring local administrative area, the mention of the bottler's head office shall specify the local administrative area or part thereof where bottling was carried out, and, if the wine was bottled in another Member State, the indication of the State, - have been placed, outside the Community, in containers with a nominal volume of not more than 60 litres: the name or business name of the importer and the local administrative area or part thereof in which his head office is situated, or - are put up in other containers: - the name or business name of the importer and of the local administrative area or part thereof where his head office is situated, or, - if the importer and consignor are not the same, the name or business name of the consignor and the local administrative area or part thereof and the Member State where his head office is situated; (d) the third country of origin, as stated in the documents referred to in Regulation (EEC) No 2390/89 accompanying the wine in question when it is imported; (e) the actual alcoholic strength by volume. This list may include only imported wines for which, in each case, the conditions of production are recognized as being equivalent to those for a quality wine psr or for a table wine bearing an indication of geographical origin. 2. The description on the labelling of wines as referred to in paragraph 1 may be supplemented by the following information: (a) the word ´wine', which may or may not be accompanied by a statement as to whether the wine is red, rosÃ © or white; (b) the name of a geographical unit other than that included on the list referred to in paragraph 1, in accordance with the conditions laid down in Article 29; (c) details: - accompanying the geographical ascription to emphasize the typically regional character of the wine in question, or - regarding superior quality, in so far as they are prescribed by the national provisions of the third country in which the wine originates for the domestic market of that country and are recognized by the Community; (d) the name of one or of two vine varieties, in accordance with the conditions laid down in Article 30; (e) the vintage year, in accordance with the conditions laid down in Article 31; (f) certain analytical data other than the actual alcoholic strength by volume, in so far as such information is governed by implementing provisions; (g) a brand name, in accordance with the conditions laid down in Article 40; (h) the names or business names of the natural or legal persons or group of persons involved in the distribution of the imported wine, and the local administrative area or part thereof in which their head offices are situated; (i) a recommendation to the consumer as to the use of the wine; (k) details concerning: - the method of production, - the type of product, - a particular colour of the product, provided that such information is governed by Community implementing rules or by provisions laid down by the third country of origin. However, the use of such information may be prohibited for designating certain imported wines if it is not traditionally employed or if it might lead to confusion as to the type or origin of the wine; (l) the name of the vineyard or group of vineyards where the wine in question was made, where this is likely to enhance the reputation of the wine and in so far as such information is governed by provisions laid down by the third country of origin; (m) a quality control number allotted to the wine in question by an official body; (n) an award granted to the wine in question by an official body or a body officially recognized for the purpose, provided that the award can be proved by an appropriate document; (o) a statement that the wines were bottled: - either at the vineyard where the grapes used were harvested and made into wine, - or by a group of vineyards, - or in an undertaking situated in the wine-growing area indicated, with which the vineyards where the grapes used were harvested are connected as members of a group of vineyards and which made wine from the said grapes; (p) information concerning: - the history of the wine in question, the undertaking of the bottler or an undertaking of a natural or legal person or group of persons involved in the distribution of the wine, - the natural or technical conditions governing the production of the wine, or - the ageing of the wine, provided that this information is used in accordance with the conditions laid down by implementing rules; (q) a distinction awarded to one of the persons or to the group of persons referred to in (h) by an official body or a body officially recognized for the purpose, where this is likely to enhance the reputation of the imported wine concerned and provided that such distinction is governed by Community implementing rules or, failing this, by provisions of the third country of origin; (r) the lower-case letter ´e', indicating that the prepackages satisfy the conditions laid down in Directive 75/106/EEC as regards filling; (s) the number of the container or the number of the lot. Article 27 1. Where imported products other than wines as referred to in Article 25 and 26 are labelled, the labelling used shall give the following information: (a) the type of product, using that definition contained in Community legislation which gives the most accurate description of the product concerned; (b) in the case of: - grape must and concentrated grape must: the density, - wine: the actual and/or total alcoholic strength by volume; (c) the nominal volume of the imported product in accordance with Directive 75/106/EEC, which may be followed by the lower-case letter ´e', indicating that the prepackages satisfy the conditions laid down in that Directive as regards filling; (d) the name or business name of the importer and the local administrative area or part thereof in which his head offices are situated, or, where the imported product is put up in containers with a nominal value of more than 60 litres and where the importer and consignor are not the same, the name or business name of the consignor and the local administrative area or part thereof and the Member State where his head offices are situated; (e) where: - the wines or grape musts in question were produced in the third country in which all the grapes used were harvested: the name of the third country concerned, - the conditions of the first indent are not fulfilled: the words ´imported product'. 2. The description used in labelling the products referred to in paragraph 1 may be supplemented by indicating the names or business names of the natural or legal persons or group of persons involved in the distribution of the product in question and the local administrative area or part thereof in which their head offices are situated. In addition to the particulars specified in paragraph1 (b), the description may also include other analytical data, in so far as such information is governed by implementing rules. Article 28 1. Only the information specified in Articles 25, 26 and 27 shall be allowed for the description on the labelling of products originating in third countries. 2. The information referred to in paragraph 1 may be supplemented by other optional information to be determined in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87 in the light of experience and of the corresponding provisions adopted in respect of products originating in the Community. 3. In accordance with the same procedure: - use of the information specified in Articles 25 (2), 26 (2) and 27 (2) may be made compulsory, prohibited or restricted, - small quantities of wine originating in third countries may be exempted from the application of Articles 25 (1) and 26 (1) (b), (c) and (d). 4. Special conditions may be laid down as regards inspection to ensure compliance with the provisions governing the description on the labelling of imported products, with particular reference to the geographical origin, references to superior quality, the vine variety and the bottler. 5. In accordance with detailed rules to be laid down, and provided that the Member State within whose territory the imported wine is bottled has so authorized, a code may be used for the information referred to in Article 25 (1) (c), first indent and Article 26 (1) (c), first indent. Such use shall be subject to the condition that the label gives in full the name or business name of a person or group of persons other than the bottler involved in the commercial distribution of the imported wine and the name of the local administrative area or part thereof in which the head office of the person or group of persons is situated. 6. In the description of imported products on the labelling, the information specified: - in Articles 25 (1), 26 (1) and 27 (1) shall be given in one or more other official languages of the Community, so that the final consumer can easily understand each of these items of information, - in Articles 25 (2), 26 (2) and 27 (2) shall be given in one or more other official languages of the Community. For imported products put on the market in their territory, Member States may permit this information to be given also in a language other than an official language of the Community where use of such language is traditional and customary in the Member State concerned or in part of its territory. However, - the name of a geographical unit within the third country concerned, as referred to in Article 26 (1) (a) and (2) (b), - references to superior quality, as referred to in Article 26 (2) (c), - details concerning the method of production, the type of product or a particular colour, as referred to in Article 26 (2) (k), - the name of a vineyard or group of vineyards, as referred to in Article 26 (2) (l), - information in respect of bottling, as referred to in Article 26 (2) (o) shall be given in one of the official languages of the third country of origin. Such information may also be given in an official language of the Community. The use of certain terms resulting from the translation of the information referred to in the third subparagraph may be governed by implementing rules. The name of vine varieties referred to in Article 26 (2) (d) and their synonyms shall be indicated as on the list referred to in Article 30 (1) (a). 7. (a) The names or business names of the natural or legal persons or group of persons involved in the distribution of the imported product, including the names of the bottler, the importer and the local administrative area or part thereof in which their head offices are situated as referred to in: - Article 25 (1) (c), - Article 25 (2) (c), - Article 26 (1) (c), - Article 26 (2) (h), - Article 27 (1) (d), - Article 27 (2); (b) references to superior quality, as referred to in Article 26 (2) (c); (c) the name of vineyard or group of vineyards, as referred to in Article 26 (2) (l) may be used only where this is not likely to cause confusion with the name of a region used to describe a quality wine psr or another imported wine. 8. Pending application of Community provisions on dietetic foodstuffs, Member States may, in respect of imported wines marketed in their territory, allow information to be given as to the dietetic use of such products. Article 29 1. Where, pursuant to Article 26 (1) (a) and (2) (b), an imported wine is described on the label by means of a geographical description, use may be made only of the name of a geographical unit: (a) which denotes a clearly defined wine-producing area: - which is smaller than the territory of the third country in question, - which produces the grapes from which the product was made, - in which grapes yielding wines conforming to standard quality criteria are harvested; (b) which is used on the domestic market of the third country of origin to describe the wines and is intended for such purpose in provisions laid down by that country; and (c) which is not likely to be confused with information used to describe a quality wine psr, a table wine or another imported wine. 2. The name of a geographical unit used to describe a table wine or a quality wine psr or the name of a given region in the Community may not be used to describe an imported wine, whether in the language of the producing country in which that unit or region is situated, or in any other language. 3. Exceptions from paragraph 1 (a) may be allowed as regards the use of the name of a geographical unit to describe a wine resulting from a mixture, provided that they: - conform to the provisions of the third country of origin, and - are in practice equivalent to the exceptions allowed under Article 13 (3) for quality wines psr. Exceptions from paragraph 2 may be allowed where the geographical name of a wine produced in the Community is the same as the name of a geographical unit situated in a third country, where such name is used in that country to describe a wine in accordance with traditional and consistent usage and on condition that its use is governed by rules in that country. Article 30 1. The name of a vine variety, as referred to in Article 26 (2) (d), to describe an imported wine may be used on the label only if: (a) the name of that variety and any synonym are included on a list to be drawn up for each third country. However, such a list may not include names of varieties whose cultivation is prohibited by provisions of the third country concerned or which are likely to cause confusion with: - the name of a specified region or of a geographical unit used to describe a quality wine psr, a table wine or another imported wine, - the name of another genetically different variety grown within the Community; (b) the product concerned is made entirely from grapes of the variety in question. 2. Exceptions from paragraph 1 may be allowed, provided that they conform to the provisions of the third country or origin and: - with reference to the provision in subparagraph (a), are made in respect of a variety with enjoys particular renown on the market of the third country concerned, - with reference to the provision in subparagraph (b), are in practice equivalent to the exceptions allowed under Articles 5 (2) and 14 (2) for table wines and quality wines psr. Article 31 1. Mention of the vintage year as referred to in Article 26 (2) (e) on the labelling of imported wines shall be allowed only if: (a) all the grapes used for the production of the wine concerned were harvested in that year; (b) it is accompanied by the name of a geographical unit; (c) it is allowed by the provisions of the third country concerned. 2. Exeptions from paragraph 1 (a) may be allowed in certain cases, provided that they: - conform to the provisions of the third country of origin, and - are in practice equivalent to the exceptions allowed under Articles 6 (2) and 15 (2) for table wines and quality wines psr. Section B Official documents and registers Article 32 1. In the case of imported wines intended for direct human consumption which are not on the list referred to in Article 26 (1), the description in the official documents shall include the following information: (a) the word ´wine'; (b) a statement as to whether the wine is red, rosÃ © or white; (c) the name of the third country of origin, as stated in the documents referred to in Regulation (EEC) No 2390/89 accompanying the wine in question when it is imported. 2. In the case of wines intended for direct human consumption, described by means of a geographical ascription and contained in the list referred to in Article 26 (1), the description in the official documents shall include the following information: (a) the name of a geographical unit, as referred to in Article 26 (1) (a); (b) a statement as to whether the wine is red, rosÃ © or white; (c) the name of the third country of origin. The description in the official documents of these wines shall also include the information specified in Article 26 (2) and set out below, in so far as it appears or is intended to appear on the labelling: (a) the name of a geographical unit, as referred to in Article 26 (2) (b); (b) an indication of superior quality; (c) the name of one or of two vine varieties; (d) the vintage year; (e) a statement as to the method of production or the type of product, except as regards the residual sugar content; (f) the particulars of the natural or technical conditions governing the production of wine. 3. In the case of imported products other than wines as referred to in Articles 25 and 26, the description in the official documents shall include the following information: (a) the type of product, using that definition contained in Community legislation which gives the most accurate description of the product concerned; (b) where: - the wines or grape musts in question were produced in the third country in which all the grapes used were harvested: the name of the third country concerned, - the conditions of the first indent are not fulfilled: the words ´imported product'. Article 33 The description in the registers shall include: (a) in the case of imported wines intended for direct human consumption which are not on the list referred to in Article 26 (1): - the information specified in Article 32 (1), - the number of the document accompanying transport and the date on which it was drawn up; (b) in the case of imported wines intended for direct human consumption, described by means of a geographical ascription and on the list referred to in Article 26 (1): - the information specified in the first subparagraph of Article 32 (2), - the number of the document accompanying transport and the date on which it was drawn up; (c) in the case of imported products other than wines as referred to in Articles 25 and 26: - the information specified in Article 32 (3), - the number of the document accompanying transport and the date on which it was drawn up. Article 34 The description of wines originating in third countries and intended for direct human consumption, as given in the documents drawn up by the competent authorities and laboratories of the third country concerned and presented on import, pursuant to Regulation (EEC) No 822/87 and in particular Article 70 thereof, shall include all the information necessary to enable the competent authorities of Member States or the natural or legal persons or group of persons acting on their behalf to draw up a document accompanying transport in accordance with Article 32. Section C Commercial documents Article 35 1. If no accompanying document is drawn up for imported wines as referred to in Article 25, the description in the commercial documents referred to in Article 1 (2) (c) shall include the information specified in Article 32 (1). Where the description of these wines in the commerical documents also includes a brand name as referred to in Article 25 (2) (b), this must conform to Article 40. 2. If no document accompanying transport is drawn up for imported wines as referred to in Article 26, the description in the commerical documents referred to in Article 1 (2) (c) shall include the information specified in Article 32 (2). Where the description of these wines in the commercial documents also includes some of the information specified in Article 26 (2), this must conform to Articles 29, 30, 31 and 40. 3. In the case of imported products other than wines as referred to in Articles 25 and 26, the description in the commercial documents referred to in Article 1 (2) (c) shall include at least the information specified in Article 32 (3). 4. In the case of imported products distributed in their territory, Member States may permit the information referred to in Articles 25, 26 and 27 to be entered in commercial documents by means of a code. The code must be such that the body responsible for inspections can rapidly identify the description of the product concerned. TITLE II PRESENTATION Article 36 1. This title lays down general rules governing the containers, labelling and packaging: (a) in the case of products originating within the Community: - of products falling within CN code 2204, and - of grape musts, whether concentrated or not, as defined in points 2 and 6 and Annex I to Regulation (EEC) No 822/87 and falling within CN code ex 2009; (b) in the case of products originating in third countries and fulfilling the conditions laid down in Articles 9 and 10 of the Treaty: - of products falling within CN code 2204, - of grape musts, as defined in point 2 of Annex I to Regulation (EEC) No 822/87 and falling within CN code ex 2009 and - of concentrated grape musts, as defined in Article 2 of Regulation (EEC) No 2391/89 and falling within CN code ex 2009. However, this title shall not apply to: - liqueur wines, sparkling wines, aerated sparkling wines, semi-sparkling wines and aerated semi-sparkling wines as referred to in Annex I to Regulation (EEC) No 822/87, including quality sparkling wines, sparkling wines, liqueur wines and semi-sparkling wines produced in specified regions, - sparkling wines, aerated sparkling wines, semi-sparkling wines and aerated semi-sparkling wines referred to in Article 2 of Regulation (EEC) No 2391/89. 2. The rules referred to in paragraph 1 shall apply to products held for sale and to products put into circulation. Article 37 1. Products to which this title applies may be stored or transported only in containers which: (a) are clean inside; (b) have no adverse effect on the smell, taste or composition of the product in question; (c) are made of, or lined with, materials permitted to come into contact with foodstuffs; (d) are used solely for the storage or transport of foodstuffs. 2. Use of the containers may be subject to certain conditions to be laid down for the purpose of ensuring in particular that: (a) the organoleptic properties and the composition of the products are preserved; or (b) the quality and origin of the products may be distinguished. 3. The containers used for the storage of the products referred to in this title shall be marked in indelible writing, in such a way as to enable the inspection authority to identify their contents rapidly by reference to the registers or equivalent documents. However, in the case of containers with a nominal volume of not more than 60 litres, which are filled with the same product and stored together in the same batch, the batch as a whole may be marked instead of the individual containers, provided that the batch is clearly separated from other batches. 4. Provision may be made that containers used for transport, in particular tankers for use on road, rail or waterway, should bear in a clearly visible place and in indelible writing: (a) a statement that the containers have been approved for the transport of beverages and foodstuffs; and (b) special cleaning instructions. Article 38 1. For the purpose of Titles I and II, ´labelling' shall mean all descriptions and other references, signs, designs or brand names which distinguish the product and which appear on the same container, including its sealing device, or the tag attached to the container. Particulars, signs and other references shall not constitute part of the labelling if they: - are required under the tax provisions of the Member States, - refer to the manufacturer or to the volume of the container and are inscribed directly and indelibly thereon, - are used for the purpose of bottling checks and are indicated in detailed rules to be laid down, - are used to identify the product by means of a figure code and/or of a mechanical scanning symbol, - refer to the price of the product concerned, - are laid down by the legislation of the Member States on quantity and quality control of products subject to systematic official examination. 2. Without prejudice to the exemptions referred to in the second subparagraph of Article 1 (3), as from the moment the product is placed on the market in a container of a nominal volume of not more than 60 litres, the container shall be labelled. Such labelling shall be in accordance with the provisions of this Regulation; this also applies to labelled containers of a nominal volume of more than 60 litres. 3. Labelling shall be carried out in accordance with conditions to be laid down. Such conditions, which may differ from one product to another, shall relate in particular to: (a) the positioning of the labels on the containers; (b) the minimum size of the labels; (c) the arrangement on the labels of the various items comprising the description; (d) the size of the lettering on the labels; (e) the use of signs, illustrations or brand names; (f) the language in which the labels are worded, in so far as this is not laid down by this Regulation. Article 39 1. For the purposes of Titles I and II, ´packaging' shall mean protective wrappings such as paper, straw coverings of all kinds, cardboard boxes and crates, used in the transport of one or more containers. 2. Apart from instructions necessary for consignment or markings appearing on packaging carried out by retailers in the presence of the purchaser, the packaging may not bear information relating to the packed product which does not conform to Articles 2, 11, 20, 25, 26 and 27. TITLE II GENERAL PROVISIONS Article 40 1. The description and presentation of the products referred to in this Regulation, and any form of advertising for such products, must not be incorrect or likely to cause confusion or to mislead the persons to whom they are addressed, particularly as regards: - the information provided for in Articles 2, 11, 20, 25, 26 and 27. This shall apply even if the information is used in translation or with a reference to the actual provenance or with additions such as ´type', ´style', ´method', ´imitation', ´brand' or similar, - the characteristics of the products, and in particular their nature, composition, alcoholic strength by volume, colour, origin or provenance, quality, the vine variety, vintage year or nominal volume of the containers, - the identity and status of the natural or legal persons or group of persons who have been or are involved in the production or distribution of the product in question, in particular the bottler. 2. Where the description, presentation and advertising of the products referred to in this Regulation are supplemented by brand names, such brand names may not contain any words, parts of words, signs or illustrations which: (a) are likely to cause confusion or mislead the persons to whom they are addressed within the meaning of paragraph 1; or (b) are: - liable to be confused by the persons to whom they are addressed with all or part of the description of a table wine, of a quality wine psr, or of an imported wine whose description is governed by Community provisions or with the description of any other product referred to in the first subparagraph of Article 1 (1) and the first subparagraph of Article 36 (1), or - identical to the description of any such product unless the products used for making the final products referred to above are entitled to such description or presentation. Moreover, the labelling used for the description of a table wine, a quality wine psr or an imported wine may not bear brand names containing words, parts of words, signs or illustrations which: (a) in the case of: - table wines, include the name of a quality wine psr, - quality wines psr, include the name of a table wine, - imported wines, include the name of a table wine or a quality wine psr; (b) in the case of table wines described in accordance with Article 72 (2) and (3) of Regulation (EEC) No 822/87, quality wines psr or imported wines, contain false information, particularly with regard to geographical origin, vine variety, vintage year or a reference to superior quality; (c) in the case of table wines other than those referred to in (b), contain information concerning geographical origin, vine variety, vintage year or superior quality; (d) in the case of imported wines, may cause confusion with an illustration used to distinguish a table wine, a quality wine psr or an imported wine on the list referred to in Article 26 (1). 3. By way of derogation from point (b) of the first subparagraph of paragraph 2, the holder of a registered trade mark for a wine or a grape must which is identical: - to the name of a geographical unit smaller than a specified region used to describe a quality wine psr, or - to the name of a geographical unit used to describe a table wine referred to in Article 72 (2) of Regulation (EEC) No 822/87, or - to the name of an imported wine described by means of a geographical indication referred to in Article 26 (1), may, even if he is not entitled to use such a name pursuant to the first subparagraph of paragraph 2, continue to use that trade mark until 31 December 2002, provided that the trade mark in question: (a) was registered not later than 31 December 1985 by the competent authority of a Member State in accordance with the legislation in force at the time of registration; and (b) has actually been used without interruption since its registration until 31 December 1986 or, if registration took place before 1 January 1984, at least since the latter date. Trade marks complying with the conditions of the first subparagraph may not be invoked against the use of the names of geographical units used to describe a quality wine psr or a table wine. The Council, acting by a qualified majority on a proposal from the Commission before 31 December 2002, shall decide whether to extent the time limit referred to in the first subparagraph. 4. Member States shall communicate to the Commission the trade marks referred to in paragraph 3 as and when they are informed thereof. The Commission shall forward that information to the competent authorities of the Member States designated to verify compliance with Community provisions in the wine sector. Article 41 If necessary, rules may be adopted to govern the use of the control numbers referred to in Article 11 (2). Article 42 For the purposes of the monitoring and control of products to which this Regulation applies, the competent authorities may, with due regard to the general rules of procedure adopted by each Member State, require the bottler or a person who has been involved in distribution and who is indicated either in the description or on the presentation of those products to furnish proof of the accuracy of the information used in the description or the presentation concerning the nature, identity, quality, composition, origin or provenance of the product concerned or of the products used in its production. Where such a request is made by: - the competent authority of the Member State of establishment of the bottler or the person who is involved in distribution and who is indicated either in the description or the presentation of the products, proof shall be required directly of such persons by that authority, - the competent authority of another Member State, that authority shall, within the framework of direct cooperation between them, provide the competent authority of the country of establishment of the bottler or the person who is involved in distribution and who is indicated either in the description or the presentation of the products with all the information necessary to enable the latter authority to require such proof; the requesting authority shall be informed of the action taken as a result of its request. If the competent authorities find that such proof is not provided, the information in question shall be regarded as not complying with this Regulation. Article 43 1. The appellation: (a) ´wine' shall be restricted to products conforming to the definition of point 10 of Annex I to Regulation (EEC) No 822/87; (b) ´table wine' shall be restricted to products conforming to the definition given in point 13 of that Annex. 2. Without prejudice to the provisions for the harmonization of laws, the possibility for Member States to allow - the use of the word ´wine' accompanied by the name of a fruit and in the form of a composite name to describe products obtained by the fermentation of fruit other than grapes, - other composite names including the word ´wine' shall not, however, be affected by paragraph 1. Should such composite names be used, any confusion with the products referred to in paragraph 1 must be avoided. Article 44 1. Where the description or presentation of the products does not conform to the provisions of this Regulation or to the detailed rules adopted for its implementation, the products concerned may not be held for sale or put on the market in the Community or exported. However, in the case of products intended for export, derogations from this Regulation may: - be authorized by the Member States where the legislation of the importing third country so requires, - be provided for in the implementing provisions in cases not covered by the first indent. 2. The Member State in whose territory the product whose description or presentation does not conform to the provisions referred to in paragraph 1 is located shall take the necessary steps to impose penalties in respect of infringements committed, according to their gravity. The Member State may, however, grant an authorization for the product to be held for sale, put on the market in the Community or exported, provided that its description or presentation is changed to conform to the provisions referred to in paragraph 1. Article 45 1. Regulation (EEC) No 355/79 is hereby repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in the Annex. Article 46 This Regulation shall enter into force on 4 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1989. For the Council The President H. NALLET (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 31. (3) OJ No C 214, 16. 8. 1988, p. 37. (4) OJ No L 54, 5. 3. 1979, p. 99. (5) OJ No L 128, 11. 5. 1989, p. 32.(6) OJ No L 84, 27. 3. 1987, p. 59. (7) OJ No L 202, 14. 7. 1989, p. 1.(8) See p. 1 of this Official Journal.(9) See p. 7 of this Official Journal. ANNEX CORRELATION TABLE Regulation (EEC) No 355/79 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 (1) Article 3 (1) Article 3 (2) Article 3 (2) Article 3 (3) Article 3 (3) Article 3 (4) Article 3 (4) Article 3 (6) Article 3 (5) Article 3 (7) Article 3 (6) Article 4 (1) Article 4 (1) Article 4 (2) Article 4 (2) Article 4 (2a) Article 4 (3) Article 4 (3) Article 4 (4) Article 5 Article 5 Article 6 Article 6 Article 7 Article 7 Article 8 Article 40 Article 9 Article 8 Article 10 Article 9 Article 11 Article 10 Article 12 Article 11 Article 13 (1) Article 12 (1) Article 13 (2) Article 12 (2) Article 13 (3) Article 12 (3) Article 13 (4) Article 12 (4) Article 13 (6) Article 12 (5) Article 14 Article 13 Article 15 Article 14 Article 16 Article 15 Article 17 Article 16 Article 18 Article 40 Article 19 Article 17 Article 20 Article 18 Article 21 Article 19 Article 22 Article 20 Article 23 Article 21 Article 24 Article 22 Article 25 Article 23 Article 26 Article 24 Article 27 Article 25 Article 28 Article 26 Article 29 Article 27 Article 30 (1) Article 28 (1) Regulation (EEC) No 355/79 This Regulation Article 30 (2) Article 28 (2) Article 30 (3) Article 28 (3) Article 30 (5) Article 28 (4) Article 30 (6) Article 28 (5) Article 30 (7) Article 28 (6) Article 30 (8) Article 28 (7) Article 30 (9) Article 28 (8) Article 31 Article 29 Article 32 Article 30 Article 33 Article 31 Article 34 Article 40 Article 35 Article 32 Article 36 Article 33 Article 37 Article 34 Article 38 Article 35 Article 39 Article 36 Article 40 Article 37 Article 41 Article 38 Article 42 Article 39 Article 43 Article 40 Article 44 Article 41 Article 44a Article 42 Article 45 Article 43Article 46 Article 44 Article 47 - Article 48 Article 45 Article 49 Article 46